Citation Nr: 1441956	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to May 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2011 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a letter issued in June 2014, the RO attempted to notify the Veteran that he was scheduled to participate in his requested video-conference Board hearing in July 2014; however, the letter was returned as undeliverable, and the Veteran failed to appear for the scheduled hearing.  A VA database (i.e. VACOLS) reveals that later in June 2014, after the notification letter was sent, a new address was recorded.  To ensure that the Veteran receives notification of his requested hearing, the Board finds that a new hearing should be scheduled, and the notification of this hearing should be mailed to the Veteran's current address of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in a video-conference hearing before a Veterans Law Judge.  Notification of this scheduled hearing should be sent to the Veteran's current address of record, as reflected in VACOLS.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

